      Case 1-19-43516-ess             Doc 90      Filed 11/13/20     Entered 11/13/20 16:23:45




Natsayi Mawere
REED SMITH LLP
599 Lexington Avenue
New York, New York 10022
Telephone: (212) 251-5400
Facsimile: (212) 521-5450
Email: nmawere@reedsmith.com

Co-counsel for Secured Creditor U.S. Bank National Association,
as Trustee for Banc of America Funding Corporation
Mortgage Pass-Through Certificates, Series 2006-F,
through its servicer Wells Fargo Bank, N.A.

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 In re:
                                                             Case No. 1-19-43516-ess
 MICHAEL KRICHEVSKY


                        Debtor.
 --------------------------------------------------------X

U.S. BANK’S OPPOSITION TO DEBTOR’S AMENDED CROSS-MOTION TO STRIKE
        AND DISMISS WITH PREJUDICE CHAPTER 11 PROOF OF CLAIM

        Secured Creditor U.S. Bank National Association, as Trustee for Banc of America Funding

Corporation Mortgage Pass-Through Certificates, Series 2006-F (“U.S. Bank”), through its

servicer Wells Fargo Bank, N.A., by and through its undersigned counsel, hereby submits this

opposition to Debtor Michael Krichevsky’s amended cross-motion motion to strike the claim held

by U.S. Bank for the premises commonly known as 4221 Atlantic Avenue, Brooklyn, NY 11224

(the “Subject Property”), and in further support of U.S. Bank’s application for relief from the

automatic stay. In support thereof, U.S. Bank states:
        Case 1-19-43516-ess          Doc 90      Filed 11/13/20      Entered 11/13/20 16:23:45




                  I.        RELEVANT BACKGROUND AND PROCEDURAL HISTORY

A.        The Foreclosure Action.

          Following Mr. Krichevsky’s default on his monthly mortgage payments, on April 18, 2016,

U.S. Bank filed an action to foreclose his $747,600 mortgage in the Kings County Clerk’s office

under index number 506127/2016. Declaration of Natsayi Mawere, dated November 13, 2020

(“Mawere Decl.”), Ex. 1. On March 9, 2017, Mr. Krichevsky served an untimely answer (wherein

he asserted an affirmative defense of lack of standing). Id., Ex. 2. U.S. Bank rejected Mr.

Krichevsky’s answer by notice of rejection dated March 17, 2017. Id., Ex. 3.

          U.S. Bank moved for summary judgment and an order of reference on May 31, 2017, which

Mr. Krichevsky opposed. In an order dated October 12, 2018, the Supreme Court granted U.S.

Bank’s motion and denied Mr. Krichevsky’s cross-motion. Id., Ex. 4. The Supreme Court held

Mr. Krichevsky did not establish a reasonable excuse for his delay in serving an answer, and

therefore waived the defenses raised in his opposition and cross-motion (which, necessarily,

includes the affirmative defense of standing). Id.

           U.S. Bank moved for judgment of foreclosure and sale on January 24, 2019, which U.S.

Bank ultimately withdrew by letter, dated June 10, 2019, due to Mr. Krichevsky’s recently filed

bankruptcy action. Id., Ex. 5.

B.        The Bankruptcy Action.

          To interfere with the foreclosure of the mortgaged property, Mr. Krichevsky filed a chapter

13 bankruptcy petition on June 6, 2019.1 [Doc. No. 1.] U.S. Bank timely filed its Proof of Claim

(Claim 3-1) on August 15, 2019, which U.S. Bank later amended on May 21, 2020 to include a




1
    The chapter 13 was later converted to a chapter 11 case by order dated October 4, 2019. [Doc. No. 26.]


                                                    -2-
      Case 1-19-43516-ess            Doc 90      Filed 11/13/20        Entered 11/13/20 16:23:45




complete copy of the Limited Power of Attorney, which was inadvertently omitted from the

Schedule A attachment (see Claim 3-2).

        On March 17, 2020, U.S. Bank moved, pursuant to 11 U.S.C. § 362(d)(1), for relief from

the automatic stay after Mr. Krichevsky failed to make any monthly mortgage payments since his

default on the loan. [Doc No. 47.] In response, Mr. Krichevsky cross-moved to strike and dismiss

U.S. Bank’s “Chapter 11 Proof of Claim” with prejudice. [Doc. No. 57.] Liberally construing the

incomprehensible allegations in Mr. Krichevsky’s cross-motion, he appears to claim U.S. Bank

lacked standing to foreclose—an issue already resolved against him in the state court foreclosure—

and that his mortgage obligations had somehow been satisfied despite the fact Mr. Krichevsky

does not allege, much less evidence, he ever paid off the mortgage debt. [Id.] This purported issue,

too, has effectively been resolved against Mr. Krichevsky in the state court foreclosure.

        Following a hearing held on June 12, 2020, the Court issued an Order to Vacate and Set

Aside the Order Pursuant to 11 U.S.C. § 362(D) Terminating the Automatic Stay Imposed by 11

U.S.C. § 362(a) on June 16, 2020 (the “Termination Order”). [Doc. No. 70.] The Termination

Order modified the automatic stay to allow U.S. Bank and Mr. Krichevsky “to pursue their rights

under applicable law, including their claims and defenses, with respect to the [mortgaged

property]”.2 [Id.]




2
  Mr. Krichevsky filed a notice of appeal on June 25, 2020. [Doc. No. 71.] On July 15, 2020, he moved to
set aside the Termination Order for a myriad of conclusory reasons, which include lack of subject matter
jurisdiction, fraud, the Termination Order is void, cannot be applied prospectively, the loan was satisfied,
released or discharged, res judicata and/or claim preclusion, judicial estoppel, statute of limitations, failure
to join a party under Fed. R. Civ. P. 19, violations of Fed. R. Bankr. P. 9001 and 6009, conspiracy and
obstruction of justice, and the Court lacks constitutional authority to issue the Termination Order. Mawere
Decl., Ex. 6 at 1-2. To date, that motion is pending and not yet decided. Mr. Krichevsky has also failed to
timely perfect his appeal.



                                                     -3-
      Case 1-19-43516-ess         Doc 90      Filed 11/13/20      Entered 11/13/20 16:23:45




       Following an August 13, 2020 hearing, the Court permitted Mr. Krichevsky to amend his

cross-motion. Pursuant to the associated briefing schedule, on October 16, 2020, Mr. Krichevsky

filed this amended cross-motion, alleging a myriad of conclusory claims, including violations of

Fed. R. Civ. P. 12(f), Fed. R. Bankr. P. 9011, fraud upon the court, lack of subject matter

jurisdiction, insufficient service of process, failure to state a claim upon which relief can be

granted, failure to join a party under Fed. R. Civ. P. 19, lack of standing, conspiracy and obstruction

of justice, and violations of his constitutional rights.3 [Doc. No. 87.] Mr. Krichevsky later

submitted a Notice of Error and Correction [Doc. No. 88], along with a corrected Exhibit 1 to the

cross-motion [Doc. No. 89.] U.S. Bank now opposes the cross-motion, as amended.

                                      II.        ARGUMENT

A.     Mr. Krichevsky’s Improper Amended Cross-Motion Should be Denied.

       As an initial matter, there can be no dispute that this Court has already granted U.S. Bank

relief from the automatic stay with the Termination Order, entered on June 16, 2020. [Doc. No.

70.] Rather than see through his appeal of the Termination Order—which, Mr. Krichevsky has

abandoned and failed to timely perfect since filing a notice of appeal on June 25, 2020—Mr.

Krichevsky seeks to relitigate issues previously raised in his motion to set aside the Termination

Order in the bankruptcy appeal (see Mawere Decl., Ex. 6 at 1-2), and already resolved against him

in the state court foreclosure action.          Mr.     Krichevsky’s nonsensical and somewhat

incomprehensible “musings,” which essentially challenge the Termination Order—which has not

been vacated by this Court—and the pending foreclosure action in New York State Court, are


3
  Mr. Krichevsky improperly “names” as “parties to his cross-motion” the Honorable Elizabeth S. Strong,
U.S. Trustee trial attorneys Nazar Khodorovsky, Esq., Jeremy S. Sussman, Esq., and Rachel Wolf, Esq.,
Woods Oviatt Gilman, LLP, Aleksandra K. Fugate, Esq., Brittany J. Maxon, Esq., and David Bruce
Wildermuth, Esq. [Doc. No. 87 at 8-11.] This Court should disregard Mr. Krichevsky’s baseless and wildly
inappropriate accusations.



                                                 -4-
      Case 1-19-43516-ess           Doc 90      Filed 11/13/20      Entered 11/13/20 16:23:45




improperly before this Court. 4 The Court should deny Mr. Krichevsky’s amended cross-motion

on this ground alone.

         Even if Mr. Krichevsky’s cross-motion were properly before this Court—which it is not—

he has put forth no evidence to warrant disallowance of the proof of claim. Fed. R. Bankr. P.

3001(f) provides that “[a] proof of claim executed and filed in accordance with these rules shall

constitute prima facie evidence of the validity and amount of the claim.” There can be no dispute

U.S. Bank’s claim meets that standard. Accordingly, U.S. Bank’s claim is prima facie valid.

        To overcome the presumption of validity, Mr. Krichevsky must present evidence equal in

force to the prima facie case. In re Oneida Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y. 2009) (“The

objector bears the initial burden of persuasion . . . the burden then shifts to the claimant if the

objector produces “evidence equal in force to the prima facie case which, if believed, would refute

at least one of the allegations that is essential to the claim’s legal sufficiency.” (internal citations

and quotation marks omitted) (emphasis added).                Liberally construing Mr. Krichevsky’s

allegations, he appears to challenge the power of attorney. [Doc. No. 87 at 13-22, 30-33.] This

claim is unavailing. U.S. Bank was entirely within its rights to file a proof of claim to enforce the

note and mortgage, which it later amended to include a complete copy of the Limited Power of


4
  A number of courts in this Circuit have concluded that abstention is appropriate when a federal action
seeks to essentially enjoin an ongoing state foreclosure proceeding. These courts found that a state
foreclosure action is a “civil proceeding that implicates a State’s interest in enforcing the orders and
judgments of its courts” and abstained from hearing the federal case. See Abbatiello v. Wells Fargo Bank,
N.A., No. 15-cv-4210(SJF), 2015 WL 5884797 at *4 (E.D.N.Y. Oct. 8, 2015) (internal citations omitted);
see also Fequiere v. Tribeca Lending, No. 14-cv-812(RRM), 2014 U.S. Dist. LEXIS 183152 at *8-9
(E.D.N.Y. July 15, 2014) (“[T]o the extent [p]laintiff seeks federal court intervention in an on-going state
foreclosure proceeding, such claims are generally barred by Younger v. Harris’”) (quoting Marcelo v. EMC
Mortg. Corp., No. 10-cv-5964, 2011 WL 1792671, at *4 (E.D.N.Y. May 6, 2011)). U.S. Bank filed a
foreclosure action against Mr. Krichevsky, which is pending in New York State Court. Mawere Decl., Ex.
1. Since entry of the Termination Order, the foreclosure action is no longer stayed by Mr. Krichevsky’s
Chapter 11 case. The foreclosure action implicates important state interests in contractual and property
rights, such as the validity of U.S. Bank’s lien and ability to foreclose on its interest in the mortgaged
property. Mr. Krichevsky’s claims, which seek to collaterally attack the foreclosure action, are more
appropriately raised in that action.


                                                   -5-
      Case 1-19-43516-ess           Doc 90      Filed 11/13/20       Entered 11/13/20 16:23:45




Attorney, which was initially missing from the Schedule A attachment (see Claim 3-2). Mr.

Krichevsky’s belated contention that the Limited Power of Attorney is somehow deficient because

he previously requested it and was not provided with a copy is unavailing.

        Mr. Krichevsky does not—and cannot—dispute that he executed the note and mortgage

(and relatedly received the loan proceeds), and, that U.S. Bank is the proper party entitled to

enforce those loan documents. U.S. Bank provided the necessary evidentiary and legal support of

its proof of claim and standing to foreclose on Mr. Krichevsky’s mortgage loan has already been

necessarily resolved in the state court foreclosure action. Neither did U.S. Bank violated Fed. R.

Civ. P. 11, made applicable under Fed. R. Bankr. P. 9011.5 Fed. R. Bankr. P. 9011 “establishes

an objective standard, intended to eliminate any ‘empty-head pure heart’ justification for patently

frivolous arguments.” In re Intercorp Intl., Ltd., 309 B.R. 686, 693-694 (Bankr. S.D.N.Y. 2004).

Mr. Krichevsky’s rambling opposition fails to establish any “patently frivolous arguments.”

Additionally, as further discussed further herein, even if the state court had not already decided the

issue, U.S. Bank has demonstrated its standing under New York law to enforce the note and



5
  By presenting to the court (whether by signing, filing, submitting, or later advocating) a
petition, pleading, written motion, or other paper, an attorney or unrepresented party is
certifying that to the best of the person’s knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances[,]—

            (1) it is not being presented for any improper purpose, such as to harass or to cause
            unnecessary delay or needless increase in the cost of litigation;
            (2) the claims, defenses, and other legal contentions therein are warranted by
            existing law or by a nonfrivolous argument for the extension, modification, or
            reversal of existing law or the establishment of new law;
            (3) the allegations and other factual contentions have evidentiary support or, if
            specifically so identified, are likely to have evidentiary support after a reasonable
            opportunity for further investigation or discovery; and
            (4) the denials of factual contentions are warranted on the evidence or, if
            specifically so identified, are reasonably based on a lack of information or belief.




                                                    -6-
      Case 1-19-43516-ess         Doc 90     Filed 11/13/20     Entered 11/13/20 16:23:45




mortgage. Accordingly, the Court should deny Mr. Krichevsky’s purported objection because he

fails to present any evidence to overcome the prima facie validity of U.S. Bank’s claim.

       The Court has broad discretion to grant stay relief, and standing is a prerequisite to any

motion for relief from the automatic stay. In re Escobar, 457 B.R. 229, 235 (Bank. E.D.N.Y.

2011). Mr. Krichevsky purportedly seeks to challenge U.S. Bank’s standing, which is improperly

before this Court. Liberally construing his allegations, Mr. Krichevsky appears to contend U.S.

Bank lacks standing to foreclose, and relatedly somehow engaged in fraud.

       First, U.S. Bank has established its standing to commence the foreclosure action and file

the Proof of Claim. New York law governs the standing analysis. Id. at 241; see also In re Verna,

No. 14-10821, 2015 Bankr. LEXIS 3012, * 12 (Bankr. N.D.N.Y. 2015). In a New York mortgage

foreclosure action, a plaintiff has standing where it is the holder or assignee of the underlying note

at the time the action is commenced. See Aurora Loan Servs., LLC v. Taylor, 25 N.Y.3d 355, 361

(2015) (“[T]he note, and not the mortgage, is the dispositive instrument that conveys standing to

foreclose under New York law. In the current case, the note was transferred to Aurora before the

commencement of the foreclosure action—that is what matters.”); Bank of New York Mellon v.

Visconti, 136 A.D.3d 950, 950 (2d Dep’t 2016) (same). U.S. Bank need only demonstrate it was

in possession of the note at the commencement of the foreclosure action. Taylor, 25 N.Y.3d at

361; see also Flagstar Bank, F.S.B. v. Konig, 153 A.D.3d 790 (2d Dep’t 2017).

       In the state court foreclosure action, Mr. Krichevsky unsuccessfully attempted to challenge

U.S. Bank’s standing to foreclose. Mawere Decl. at Ex. 2. In granting U.S. Bank summary

judgment and an order of reference, the Supreme Court held Mr. Krichevsky “is in default and

thus waived the defenses he raises in opposition to the instant motion.” Id., Ex. 4. Accordingly,

the Supreme Court has already determined that U.S. Bank had standing to foreclose.




                                                -7-
      Case 1-19-43516-ess        Doc 90     Filed 11/13/20     Entered 11/13/20 16:23:45




       Even if the issue of standing to foreclose had not already been resolved in the state court

foreclosure action, U.S. Bank established its possession of Mr. Krichevsky’s original note by

attaching a copy of the original note to the foreclosure complaint. Id., Ex. 1; see also Doc. No.

61-1 (the original note); see, e.g., Wells Fargo Bank, N.A. v. Davis, 181 A.D.3d 890 (2d Dep’t

2020) (holding a copy of the note with an undated but signed indorsement conferred standing upon

the plaintiff); Central Mortg. v. Canas, 173 A,D,3d 967, 968-69 (2d Dep’t 2019) (“plaintiff

established its standing as the holder of the note at the time the action was commenced by attaching

a copy of the note, properly endorsed in blank, to a certificate of merit, which was filed with the

verified complaint”); Cenlar FSB v. Tenenbaum, 172 A.D.3d 806, 806-07 (2d Dep’t 2019)

(attaching the note to the complaint “alone was sufficient to establish standing since it

demonstrated that the plaintiff was in physical possession of the note at the time the action was

commenced”); U.S. Bank N.A. v. Wiener, 171 A.D.3d 1241, 1241-42 (2d Dep’t 2019) (same).

       Similarly, any purported challenge to the mortgage assignments fails under well-

established New York law. See Taylor, 25 N.Y.3d at 362 (“The validity of the August 2009

assignment of the mortgage is irrelevant to Aurora's standing” where Aurora established its

possession of the note); Deutsche Bank Nat. Trust Co. v. Spanos, 102 A.D.3d 909 (2d Dept. 2013);

U.S. Bank N.A. v. Cange, 96 A.D.3d 825 (2d Dept. 2012); Bank of N.Y. v. Silverberg, 86 A.D. 3d

274, 280 (2d Dept. 2011). Furthermore, even if the mortgage assignments were relevant—which

they are not—Mr. Krichevsky lacks standing to challenge them because he is not a party to, nor

third-party beneficiary of the purported assignments and likewise lacks standing to challenge any

assignment to a trust. See Wells Fargo Bank, N.A. v. Erobobo, 127 A.D.3d 1176, 1178 (2d Dept.

2015); Bank of New York Mellon v. Gales, 116 A.D.3d 723 (2d Dept. 2014); Mendel v. Henry

Phipps Plaza West Inc., 6 N.Y.3d 783, 786 (2006) (the terms of a contract may be enforced only




                                               -8-
      Case 1-19-43516-ess         Doc 90     Filed 11/13/20     Entered 11/13/20 16:23:45




by contracting parties or intended third-party beneficiaries of the contract); see also Ocampo v. JP

Morgan Chase Bank, N.A., 2015 WL 1345282 (E.D.N.Y. 2015) (dismissing complaint and holding

that borrower lacks standing to challenge assignment of mortgage outside of foreclosure

proceeding).

       To the extent Mr. Krichevsky seeks to challenge the securitization of the loan, it is equally

unavailing. As established in Rajamin v. Deutsche Bank Nat. Trust Co., the “thrust of this claim,

however, is still non-compliance with the terms of the PSAs and, for the reasons stated above, it

is an argument that Plaintiffs do not have standing to raise.” No. 10 CIV. 7531 LTS, 2013 WL

1285160, at *3 (S.D.N.Y. Mar. 28, 2013), aff'd, 757 F.3d 79 (2d Cir. 2014) (rejecting argument

that bank did not have standing when an assignment occurred after a trust closed); see also Abubo

v. Bank of New York Mellon, 2011 WL 6011787, at *8 (D. Haw. Nov. 30, 2011) (rejecting

argument that an assignment of a mortgage to a trust was invalid because the trust was “closed”

and holding noncompliance with terms of a PSA is irrelevant to the validity of the assignment);

Anderson v. Countrywide Home Loans, No. CIV. 10-2685 MJD/JJG, 2011 WL 1627945, at *4 (D.

Minn. Apr. 8, 2011) (rejecting allegations that an assignment to a trust was invalid because the

PSA provided that the trust ceased accepting mortgages because “a breach of the PSA’s terms is

not a cognizable cause of action” and not relevant to the validity of the assignee’s interest); Long

v. One W. Bank, FSB, No. 11 C 703, 2011 WL 3796887, at *4 (N.D. Ill. Aug. 24, 2011) (rejecting

argument that assignment executed after trust was closed in violation of the PSA rendered

transaction invalid, reasoning that “it is irrelevant to the validity of the assignment whether or not

it complied with the PSA”); In re Wilson, 442 B.R. 10, 16 (Bankr. D. Mass. 2010) (finding that

even if the “assignment were somehow violative of the PSA, giving rise to unfavorable contractual




                                                -9-
      Case 1-19-43516-ess         Doc 90     Filed 11/13/20     Entered 11/13/20 16:23:45




and other consequences, neither the PSA nor those consequences would render the assignment

itself invalid.”).

        There can be no dispute that U.S. Bank has already established its standing in the

foreclosure action, where standing to foreclose was already determined in U.S. Bank’s favor. U.S.

Bank has also repeatedly established standing in this bankruptcy action with the documents

submitted with the Proof of Claim, and, again, with the motion for relief from stay (requiring U.S.

Bank to demonstrate its standing), which this Court granted.

        Second, Mr. Krichevsky’s conclusory and unsupported assertion that he satisfied the

mortgage fails as a matter of law. As shown in U.S. Bank’s motion for relief from the stay, as of

March 2, 2020, Mr. Krichevsky owed U.S. Bank an estimated $1,132,876.57, and “[i]nterest on

the unpaid balance will continue to accrue, and to protect its interest in the Subject Property,

Secured Creditor may be required to make further advances for property taxes, insurance and

related matters.” [Doc. No. 47-1 at ¶ 8.] Mr. Krichevsky does not allege, much less evidence, that

he has paid off his loan in full. Indeed, in the state court foreclosure action, in granting U.S. Bank

summary judgment and an order of reference, the Supreme Court found that U.S. Bank established

a prima facie entitlement to foreclosure. Specifically, in a mortgage foreclosure action, a plaintiff

establishes its case as a matter of law through the production of the unpaid note, the mortgage, and

evidence of the borrower’s default. See Emigrant Mortg. Co. v. Beckerman, 105 A.D.3d 895 (2d

Dep’t 2013); Argent Mortg. Co. v. Mentesana, 79 A.D.3d 1079, 1080 (2d Dep’t 2010). U.S. Bank

produced Mr. Krichevsky’s $747,600 unpaid note and mortgage and established Mr. Krichevsky’s

default under the loan documents. Mawere Decl. at Ex. 4. The Supreme Court held that Mr.

Krichevsky has not performed under his note and mortgage in the state court foreclosure action,

and, U.S. Bank has also established its secured claim in this bankruptcy action. Mr. Krichevsky’s




                                                - 10 -
      Case 1-19-43516-ess        Doc 90     Filed 11/13/20       Entered 11/13/20 16:23:45




contention is therefore belied by the documentary evidence and prior rulings of the state court.

This Court should deny Mr. Krichevsky’s cross-motion in its entirety.

                                   III.       CONCLUSION

       For the reasons stated herein, U.S. Bank respectfully requests that this Court enter an Order

(i) denying in all respects Mr. Krichevsky’s cross-motion, and (ii) granting any other relief as may

be appropriate under the circumstances.

Dated: New York, New York
       November 13, 2020
                                                        REED SMITH LLP

                                              By:       /s/ Natsayi Mawere__________________
                                                        599 Lexington Avenue
                                                        New York, New York 10022
                                                        Telephone: (212) 251-5400
                                                        Facsimile: (212) 521-5450
                                                        Email: nmawere@reedsmith.com

                                                        Co-counsel for Secured Creditor U.S. Bank
                                                        National Association, as Trustee for Banc of
                                                        America Funding Corporation Mortgage
                                                        Pass-Through Certificates, Series 2006-F,
                                                        through its servicer Wells Fargo Bank, N.A.




                                               - 11 -
